 In theMatter ofTHE FLEISHER SIIOE COMPANYandUNITED SHOEWORKERS OF AMERICA,CIO, LOCAL 89Case No. 1-R-613.-Decided October 23, 1945Mr. Vernon C. Stoneman,of Boston,Mass., for the Company.Mr. George Fecteau,of Manchester, N. H., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Shoe Workers of America,CIO, Local 89, herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of The Fleisher Shoe Company, Goffs Falls, New Hampshire,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Samuel G.Zack, Trial Examiner.Said hearing was held at Manchester, NewHampshire, on September 11, 1945.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Fleisher Shoe Company is engaged in the manufacture ofwomen's novelty shoes at Goffs Falls,New Hampshire.Over 40 per-cent of the raw materials used by the Company is shipped to it frompoints outside the State of New Hampshire.The Company sells prod-ucts valued in excess of $1,500,000 annually, over 90 percent of whichis shipped to points outside the State of New Hampshire.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.64 N. L.R B, No. 79.428 THE FLEISHERSHOE COMPANY429II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America, Local 89, is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 8, 1945, the Union notified the Company of its claimto represent a majority of the Company's employees and asked for abargaining conference.The Company refused to recognize theUnion until the Union was first certified by the Board.A statement prepared by a Field Examiner and other evidence in-troduced at the hearing indicate that the Union represents a majorityof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section*ection ^ (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree, and we find, that all production and maintenanceemployees of the Company, excluding clerical employees, executives,foremen, and all other supervisory employees, constitute an appro-priate bargaining unit.The Company and the Union disagree with respect to the statusof Everett Gadbois, Bessie Wiseman, Lydia Dupont, Elinor Myers,and Armand Desautels.The Union contends that they are super-visory employees and should be excluded from the unit.The Com-pany contends that they exercise no supervisory authority and shouldbe included in the unit.Gadbois, Wiseman, and Dupont are engagedin carrying raw material to production workers and removing suchmaterial after processing and transferring the same to other opera-tors.When necessary, all three employees perform production work1The Union submitted to the Field Examiner 150 dues records and membership applica-tion cards,all of which bear datessubsequenttoApril 17, 1945, with the exception of 9cards.At the hearing the Union presented to the Trial Examiner 22 additional membershipapplication cards, 21 of which were dated in August 1945. The total new showing is there-fore 171.There are approximately 270 employees in the appropriate unit.The Company contends that the showing of representation made by the Union isinsufficient to justify an election at this time inasmuch as less than a year has elapsedsincea prior election was held among the Company's employees. Pursuant to a Decisionand Direction of Election issued by the Boaid in a prior representation proceeding(Hatterof Fleischer Shoe Company,60 N. L R B 1259), an election by secret ballot was conductedamong the Company's employees on April 17, 1945.Among 257 valid votes cast in theelection, 128 were for, and 129 against, the UnionApproximately 6 months have nowelapsed since the election.The Union has submitted new evidence of its present majorityrepresentation among the Company's employeesSince the previous election did not resultin the selection of a bargaining representative,we believe that the new Union showingofmajority designation warrants an election at this time to effectuate the policies ofthe Act.SeeMatter of Columbia Aircraft Corporation,60 N. L. R B. 257. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDin their departments.They neither supervise nor inspect any workproduced by production workers.They are hourly paid employees.They have no authority to recommend hire or discharge, nor to changethe status of any employees.Myers is employed in the packingroom.She traces odd single shoes throughout the plant and alsoworks in the department, packing shoes into cartons. She is anhourly paid employee, and so far as the record discloses has no super-visory authority under our definition of the term.Desautels is anhourly paid maintenance employee who works with his hands.Therecord does not disclose any details of his employment or his author-ity over other employees in the department. So far as the recorddiscloses,Desautels is not a supervisory employee under our defini-tion of the term.We deem Gadbois, Wiseman, Dupont, Myers, andDesautels non-supervisory employees and included in the bargainingunit.0We find that all production and maintenance employees of theCompany, excluding clerical employees, executives, foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Fleisher ShoeCompany, Goffs Falls, New Hampshire, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thisArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, who THE FLEISHERSHOE COMPANY431were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Shoe Workersof America, CIO, Local 89, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.